Citation Nr: 0510759	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.

This matter was first before the Board in November 2004, when 
it remanded the claim for additional development.  The Board 
is satisfied that all requested development is now complete, 
such that it may proceed with a decision on the matter 
herein.

For good cause shown, namely the veteran's age, a motion to 
advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's current right knee disorder is not 
etiologically related to his active service.

 
CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and that, in what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
under 38 C.F.R. § 3.159(b).  Further, the Court also 
clarified that VA's regulations implementing the amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See Pelegrini II at 120-
123.

After the veteran filed his claim for service connection for 
a right knee disorder in May 2003, the RO transmitted a VCAA 
letter to him in June 2003.  This letter advised the veteran 
of VA's duties to notify and assist him in substantiating his 
claim under the VCAA, and also advised him of the delegation 
of responsibility between VA and the veteran in obtaining 
information and evidence in support of his claim.

In the June 2003 communication, the RO also advised the 
veteran that VA must make reasonable efforts to help him get 
evidence necessary to support his claim, and that the RO 
would help him get such documents as medical records, 
employment records or records from other Federal agencies.  
The RO advised that the veteran must provide enough 
information about these records so that it would be able to 
request them from the person or agency that has the records.  
The RO notified the veteran that it was still his 
responsibility, however, to support his claim with 
appropriate evidence.  The RO further indicated that it would 
assist the veteran by providing a medical examination or 
getting a medical opinion, if it decided that such 
information was necessary to make a decision on his claim.  

The RO also told the veteran in June 2003 that it needed 
certain information or evidence from him, namely information 
for any person or agency holding records that might support 
his claim.  The RO specifically informed the veteran that it 
needed evidence showing that his right knee disorder existed 
from the time of his active service until the present time.  

To further aid with his claim, the June 2003 letter informed 
the veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain for 
him, and asked the veteran to send in any evidence in his 
possession that the RO needed for his claim.  The RO also 
told him that it had already gathered certain evidence in 
support of his claim, namely his recent VA treatment records.  

The RO then denied service connection for a right knee 
disorder in an August 2003 rating decision.  This decision 
listed all evidence considered in support of the claim, 
including the veteran's service medical records, excerpts 
from recent news articles and newsletters (provided by the 
veteran), VA treatment reports dated from September 2000 to 
July 2003, and the results of a private December 2002 
magnetic resonance imaging (MRI) scan.  The RO also advised 
the veteran of the necessary legal elements of a claim for 
service connection, and informed him that there was no 
medical evidence of record to show that he sustained a right 
knee injury in service or that knee arthritis manifested to a 
compensable degree within a year after his departure from 
service.  Further, the RO indicated that while the medical 
evidence of record showed the current presence of a right 
knee disorder, it also noted that there was no medical 
evidence to establish that this current disorder was related 
to any documented event of active service.  Lastly, the RO 
advised the veteran that it was aware that he had reported 
more private treatment with another physician, possibly S.S., 
M.D., and asked him to return a completed consent form if he 
wanted VA to obtain any such outstanding treatment records.

Then, in a statement of the case issued in January 2004, the 
RO informed the veteran of the information and evidence 
needed to substantiate his claim, in more detail.  See 
38 U.S.C.A. §§ 5102, 5103.  The RO again informed the veteran 
of the reasons for which his claim remained denied, the 
evidence it considered in denying the claim (including newly 
received private treatment reports from two physicians dated 
from December 1999 to October 2003), and the evidence the 
veteran still needed to submit in order to substantiate his 
claim.  The RO additionally provided the text of several VA 
laws and regulations pertinent to the claim, including: 
38 U.S.C.A. § 5107 (claimant responsibility and benefit of 
the doubt); 38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. 
§ 3.159 (VA assistance in developing claims); 38 C.F.R. 
§ 3.303 (principles relating to service connection); 
38 C.F.R. § 3.304 (direct service connection in wartime and 
peacetime); 38 C.F.R. § 3.307 (presumptive conditions); and 
38 C.F.R. § 3.309(a) (specific diseases subject to 
presumptive service connection).  38 U.S.C.A. Chapter 51 
(West 2002); 38 C.F.R. Part 3 (2004). 

Then, in an April 2004 letter, the RO informed the veteran 
that his claim was ready for transfer to the Board for 
evaluation.  This letter also advised the veteran of how he 
could then submit additional evidence or information to VA.

Thereafter, the veteran received additional notice and 
explanation of the information and evidence still necessary 
to support an award of service connection for his claim in 
the Board's November 2004 remand of this matter.

In a January 2005 supplemental statement of the case, the RO 
reviewed applicable law and additional evidence received for 
the claim, including the results of a recent VA examination 
conducted in December 2004, in conjunction with all remaining 
evidence then of record.  The RO explained that because the 
December 2004 VA examiner's unfavorable opinion, stating that 
his current knee disorder was less likely than not related to 
any in-service knee injury, it had to continued its denial of 
his claim for service connection.
 
Finally, in a February 2005 letter, the RO informed the 
veteran that his claim was ready for return to the Board.  
This letter again advised the veteran of how he could still 
submit additional evidence or information to VA.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to send in any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.  Furthermore, satisfactory VCAA 
notice was provided to the veteran prior to the initial RO 
determination in this matter.  

The Board also finds that VA also made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file now contains the veteran's service records, VA 
treatment reports dated from September 2000 to October 2003, 
private treatment and evaluation reports dated from December 
1999 to October 2003, a December 2004 VA examination report, 
several lay statements from service buddies and relatives of 
service buddies, transcripts from VA hearings held in 
November 2003 and May 2004, and statements and argument 
provided by the veteran and his representative in support of 
the claim.  Furthermore, at this time, the veteran has not 
identified any additionally available evidence for 
consideration in this appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  Accordingly, in this case, as noted, the 
veteran was afforded a VA examination in December 2004 to 
determine the nature and etiology of the disability for which 
he seeks service connection. 

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
concludes that the record is now ready for appellate review.

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Combat veterans are afforded additional considerations when 
VA determines entitlement to service connection for a claimed 
disorder or disease.  38 U.S.C.A. § 1154(b) (West 2002) 
provides that in the case of veterans of combat, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d) (2004).

As a preliminary matter, VA must first determine whether a 
claimant is a veteran of combat in order to further consider 
the application of 38 U.S.C.A. § 1154(b).  VA's Office of 
General Counsel (General Counsel) has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

If a claimant is found to be a combat veteran, then under 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and Caluza v. 
Brown, 7 Vet. App. 498 (1995), the correct application 
38 U.S.C.A. § 1154(b) requires a three-step, sequential 
analysis:
 
(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would allow 
a reasonable fact finder to conclude that the alleged injury 
or disease was incurred in or aggravated by the veteran's 
combat service."
 
(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
 
(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can meet the burden 
of showing "clear and convincing evidence to the contrary."  
 
In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

Finally, while a determination of combat status mandates that 
a veteran's account of in-service events be presumed 
credible, 38 U.S.C.A. § 1154(b) may only be used to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred in or aggravated by 
service, and not to link a claimed disorder from service 
etiologically to a currently diagnosed disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Notably, 
the statute does not establish service connection for a 
combat veteran; it merely aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  There must still, however, be competent 
medical evidence of record tending to show a current 
disability, and a nexus between that disability and the 
described in-service events.  See Gregory v. Brown, 8 Vet. 
App. 563, 567 (1996).  

Analysis of the Claim

The veteran desires service connection for a right knee 
disorder.  Although competent medical evidence of record (VA 
and private treatment records dated from approximately 
December 1999 to October 2003) confirm the presence of a 
currently diagnosed right knee disorder (basically 
arthritis), there is no report of injury, complaints, 
symptoms, treatment, or diagnosis of a right knee disorder in 
the veteran's service medical records, or in any medical 
records dated within a year after his discharge from service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

The veteran relates, however, that while on active duty 
aboard ship in 1944, he sustained injury when a 500-pound 
armature rolled into and/or over his right knee.  He reports 
that, as his ship was in and out of combat situations, 
causing his focus to remain upon his service duties, he was 
only able to report to sick bay once, and thereafter did 
not/could not pursue further treatment (even though he 
experienced much pain and bruising as a result of this 
injury).    
  
The record also reflects that the veteran, because of the 
absence of pertinent service medical records regarding his 
knee, has attempted to procure lay statements from service 
buddies who witnessed his in-service injury.  Accordingly, 
the record contains two copies of a lay statement from a 
service buddy's widow, received in September 2003 and 
November 2004, and a lay statement from another service 
buddy's widow received in November 2004.  These statements, 
however, do not speak to the veteran's reported injury in 
service. 

The record additionally includes a statement from the 
daughter of a service buddy, received in November 2003 and a 
service buddy statement received in December 2004.  In the 
first statement, the daughter, L. B. D., reports that she 
nursed her father for the three months prior to his death in 
November 2000, and that during this time, her father 
discussed the events of his active service in much detail, 
including the circumstances that led to the veteran's right 
knee injury in service.  In the second statement, the 
veteran's service buddy reported that he remembered the 
veteran limping on deck after his injury.  The Board finds 
that these statements, in affording the veteran the benefit 
of the doubt and in conjunction with other pertinent evidence 
of record (including the veteran's own report of the injury 
while in a combat environment), suffice as credible evidence 
that the veteran sustained some injury to his right knee in 
service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Furthermore, because the Board deems the veteran to have been 
involved in combat during or around the time of his injury, 
his account of the claimed in-service incident resulting in a 
right knee injury is also afforded a presumption of 
credibility in accordance with 38 U.S.C.A. § 1154(b).  Again, 
however, this applies only to VA's acceptance of the 
veteran's account of the occurrence of a right knee injury in 
service; there must still be other competent evidence of 
record sufficient to support a finding that this in-service 
injury led to his current right knee disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996).  

In light of a review of the complete record, the Board 
therefore holds that two of the elements of this claim for 
service connection, the occurrence of a right knee injury 
during active service and a currently diagnosed right knee 
disability, are established by competent evidence of record.  
The (remaining) element of the claim for service connection 
that is directly at issue in this case, then, pertains to 
whether the veteran's currently diagnosed right knee 
disability is etiologically related to his injury in active 
service.  

The Board notes that, while it may find the veteran credible 
to report that he experienced right knee symptoms (especially 
pain and discomfort) for many years after his departure from 
active service, his contention that his current right knee 
disorder was incurred as a result of his active service may 
not be afforded the same consideration.  It is well-
established that laypersons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and this opinion is therefore 
entitled to no weight as to the nexus element of the claim 
for service connection.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2004) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

As none of the medical evidence of record by November 2004 
purported to address whether the veteran's current right knee 
disorder is related to his active service, the Board remanded 
the claim at that time so that the veteran could be afforded 
VA examination in order to obtain such an opinion.  The 
veteran underwent this examination in December 2004.  In a 
written report completed thereafter, the VA examiner, an 
orthopedic surgeon, recorded a diagnosis of degenerative 
joint disease, status post partial meniscectomy, right medial 
meniscus.

The December 2004 VA examiner concluded that, after review of 
the claims file, other medical records, and history and 
physical examination with the veteran, it was his opinion 
that it is less likely than not that the current right knee 
disorder is related to any incident of active service, 
including a 500-pound armature rolling onto the knee.  In 
support of this opinion, the examiner explained that the 
veteran definitely had some medial and patellofemoral 
degenerative joint disease and chondromalacia that is the 
cause of his pain and some slight discomfort.  He noted, 
however, that it was very difficult to determine the origins 
of this disease.  He reported that typically, the disease was 
one of a pattern of wear and tear over a long period of time, 
and he opined that the veteran definitely fits into this 
pattern.  He stated that if he were to take the veteran at 
his word, which he had no reason to doubt, then he believed 
that the veteran sustained an injury to his knee while he was 
in the service.  He further noted, however, that given the 
fact that there are absolutely no records concerning this 
injury, he was unsure as to the details of that injury.  He 
stated that he did not feel that it was of ligamentous or 
cartilage origin, but that if anything, it probably 
represented a bit of a crush injury.  He indicated that 
either way, he would have expected to see some sort of 
documentation or presentation to a physician during the 60-
year period from the time of the accident until the current 
reports of record.  He stated that if there were any kind of 
documented injuries, such as a meniscal tear or any type of 
chondral injury, then his opinion would be that the injury 
was related to the veteran's current right knee condition.  
He continued that, however, because there is no documentation 
and no specifics on the type of injury, then he could not, 
with reasonable certainty, say that this injury was related 
to service.  He further noted that he could not differentiate 
this medial compartmental osteoarthritis from any other 
person who has a very similar type of pattern with medial 
compartmental arthritis secondary to wear and tear and 
cartilage degeneration.  

The December 2004 VA examiner then stated, in summary, that 
it was impossible for him to discern whether this veteran's 
knee is any different from any other person who presents with 
osteoarthritis of the medial compartment, and there is no 
documentation for a 60-year period of any documentation from 
the time of his knee injury.  The examiner emphasized that he 
had no reason to doubt that the veteran did sustain an injury 
to his knee, but without further evidence as to the exact 
nature of the injury, he would have to say that the veteran's 
knee condition was less likely than not related to any 
incident (injury) he sustained 66 years ago.

At this time, other than the December 2004 VA opinion, there 
is no other medical evidence of record that addresses the 
etiology of the veteran's current right knee disorder.  
Accordingly, in light of the above uncontradicted and 
unfavorable VA opinion of record, the Board holds the 
competent medical evidence of record preponderates against a 
finding that the veteran's current right knee disorder is 
etiologically related to his described in-service knee 
injury, and so the nexus element of the claim for service 
connection is not met here.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001) (to qualify for 
service connection, there must be proof of the existence of a 
disability, and of one that has resulted from a disease or 
injury that occurred in the line of duty).  

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based 
upon the foregoing, for lack of a favorable nexus opinion, 
the Board finds that the preponderance of the evidence is 
against the award of service connection for a right knee 
disorder, and so it must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.307, 3.309; Sanchez-Benitez v. 
Principi, supra.


ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


